10
11
{2
13
14
15
16
17
18
19
20
21
22
23

24

 

 

Case 2:20-mj-01091-VCF “Document 16 Filed 01/04/21 Page 1of1
|

 

___ FILED —— RECEIVED,
___ ENTERED __ SERVED 0
COUNSEL/PARTIES OF RECORD

 

UNITED STATES DISTRICT COURN 04 2021

 

 

 

 

 

 

 

DISTRICT OF NEVADA
CLERK US DISTRICT COURT
DISTRICT OF NEVADA
UNITED STATES OF AMERICA, Case Nol BY2Q.mj-109L VCR ____ DEPUTY
!
Plaintiff, Order Directing Probation to Prepare
| a Criminal History Report

Vv.
|
MICHEL JAVIER RAMIREZ-MONTES,
aka “Michel Javier Ramirez-Montez,”
aka “Michel Javier Montes,”
aka “Michel Javier Montez,”

Defendant.

 

 

i
F

Based on the stipulation of counsel, good cause appearing, and the best interest of
justice being served:

IT IS HEREBY ORDERED that the U.S. Probation Office is directed to prepare a
report detailing the defendant's criminal! history.

DATED this 4th day of January, 2021.

|
Lied eet.

HONORABLE CAM FERENBACH
UNITED STATES MAGISTRATE JUDGE

 
